Exhibit 10.5

MF Global Ltd.

Amended and Restated 2007 Long Term Incentive Plan

Form of Restricted Share Unit Award Agreement

Parties: Employee and MF Global Ltd.

Subject of Agreement: Restricted Share Units (RSUs)

Key Terms:

 

•  

Vesting on the 3rd anniversary of the grant date or in equal installments on the
1st, 2nd and 3rd anniversary of the grant date, as determined by the Head of
Human Resources

 

•  

Effect of Termination of Employment/Change in Control

 

•        Death/Disability:

   Full vesting

•        For Cause:

   Forfeit all unvested RSUs

•        Redundancy:

   Pro-rata vesting (rounded up to one year for terminations in the first year)

•        Mutually Agreed Termination or Resignation:

   Default is forfeit all unvested RSUs, but if termination is mutually agreed
with prior consent, Committee may provide pro rata vesting (rounded up to one
year for terminations in the first year)

•        Retirement:

   Default is pro-rata vesting (rounded up to one year for terminations in the
first year), but if retirement is with 10 years of service Committee may provide
for full vesting

•        Change in Control:

   Full vesting

 

•  

Delivery of shares upon vesting (except in limited circumstances in connection
with a change in control if necessary to avoid adverse consequences under
Section 409A of the tax laws)

 

•  

Subject to payment of withholding taxes, securities law and any consents
requested by the company; not transferable; no dividend equivalents; mandatory
arbitration

 

•  

Forfeiture of unvested RSUs and RSU Shares may occur upon breach of
confidentiality, non-solicitation and non-competition



--------------------------------------------------------------------------------

3-Year Pro-Rata Vesting

MF GLOBAL LTD.

AMENDED AND RESTATED

2007 LONG TERM INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

This Agreement (this “Agreement”) sets forth the terms and conditions of the
award (this “Award”) granted to the recipient set forth in Section 2 (the
“Grantee”) by MF Global Ltd., a Bermuda exempted company (the “Company”), under
the MF Global Ltd. Amended and Restated 2007 Long Term Incentive Plan (the
“Plan”), of Restricted Share Units (the “RSUs”) in respect of common shares of
the Company, par value U.S. $1.00 per share (the “Shares”) on the terms and
conditions set forth herein.

1. The Plan. This Award is made pursuant to the Plan, a copy of which has been
made available to the Grantee, and the terms of the Plan are incorporated into
this Agreement, except as otherwise specifically stated herein. Capitalized
terms used in this Agreement and any Annex that are not defined in this
Agreement or such Annex have the meanings as used or defined in the Plan.
References in this Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

2. Award. Effective as of the date set forth below (the “Grant Date”), the
Company hereby grants to the Grantee the following number of RSUs under the Plan
as compensation for the Grantee’s service as an employee of the Company (or any
Subsidiary or Affiliate):

Name of Grantee:

Grant Date:

Number of RSUs:

Each RSU constitutes an unfunded and unsecured promise of the Company to deliver
by issue (or cause to be delivered by transfer or otherwise) to the Grantee,
subject to the terms and conditions of this Agreement, one Share on the
respective Delivery Date(s) as provided in this Agreement (the Shares that are
deliverable to the Grantee pursuant to Section 9, the “RSU Shares”). Until such
delivery, the Grantee has only the rights of a general unsecured creditor, and
no rights as a shareholder, of the Company. THIS AWARD IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT INCLUDING, WITHOUT
LIMITATION, ANY FORFEITURE PROVISIONS SET FORTH IN SECTION 15 OR ANY ANNEX TO
THIS AGREEMENT (WHERE APPLICABLE), THE DATA PRIVACY CONSENT SET FORTH IN SECTION
21, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 22, THE
ELECTRONIC DELIVERY CONSENT SET FORTH IN SECTION 23 AND THE ACCEPTANCE
PROVISIONS SET FORTH IN SECTION 26.

3. Vesting. Except as otherwise provided in Sections 5, 6 and 26 or the terms of
any employment or similar agreement between the Grantee and the Company (or any
Subsidiary or Affiliate), the RSUs will vest in respect of one-third of the RSU
Shares on each of the first, second and third anniversaries of the Grant Date
(each such anniversary



--------------------------------------------------------------------------------

a “Scheduled Vesting Date”). Except as otherwise provided in Sections 5 and 6 or
the terms of any employment or similar agreement between the Grantee and the
Company (or any Subsidiary or Affiliate), there will be no proportionate or
partial vesting in the periods prior to each Scheduled Vesting Date and all
vesting will occur only on the respective Scheduled Vesting Date.

4. Delivery.

(a) Subject to Sections 8 and 19 and except as otherwise provided in this
Agreement, the RSU Shares will be delivered to the Grantee on the earliest of:
(1) the respective Scheduled Vesting Date, (2) the date specified in Section 5
or (3) the date the RSU Shares are required to be delivered in accordance the
terms of any employment or similar agreement between the Grantee and the Company
(or any Subsidiary or Affiliate) upon the Grantee’s termination of employment
(each such date, a “Delivery Date”).

(b) Notwithstanding Section 4(a), if the Grantee’s employment is terminated by
the Company (or any Subsidiary or Affiliate) for Cause or the Committee
determines that an event constituting Cause has occurred but before the final
Delivery Date, the Grantee’s remaining rights under this Award will terminate
and no additional RSU Shares will be delivered. For purposes of this Agreement,
“Cause” means the Grantee’s (i) conviction, or plea of nolo contendere (or a
similar plea), in a criminal proceeding; (ii) misconduct; (iii) dishonesty;
(iv) violation of any law, rule, regulation of any governmental authority,
securities exchange or association or any other regulatory or self-regulatory
body or agency applicable to the Grantee or the Company (or any Subsidiary or
Affiliate), or any material violation of the Company’s (or any Subsidiary’s or
Affiliate’s) policies or procedures; (v) willful or repeated failure or refusal
to perform the Grantee’s duties satisfactorily; (vi) engaging in any activity
deemed by the Committee to be contrary or harmful to the interests of the
Company (or any Subsidiary or Affiliate); or (vii) such other or different
circumstances as the Committee may determine to constitute Cause; in each case
as determined by the Committee, which determination will be final, binding and
conclusive; provided, however, that if “Cause” is defined in an employment or
similar agreement between the Grantee and the Company (or any Subsidiary or
Affiliate), that definition will apply in lieu of the definition set forth
herein.

(c) Subject to the Plan and applicable law, in the discretion of the Committee,
in lieu of all or any portion of the RSU Shares otherwise deliverable and in
accordance with Section 10(b) of the Plan, the Company may deliver cash, other
securities, other Awards or other property, and in such case, all references in
this Agreement to deliveries of RSU Shares will, as applicable, be deemed to
include such deliveries of cash, other securities, other Awards or other
property; provided that any cash, other securities, other Awards or other
property that may be delivered shall not have the effect of deferring delivery
or payment, U.S. income inclusion, or a substantial risk of forfeiture beyond
the date on which such delivery, payment or inclusion would occur or such risk
of forfeiture would lapse, with respect to the RSU Shares that would otherwise
have been deliverable.

5. Termination of Employment. Subject to Sections 6 and 20 and the terms of any
employment or similar agreement between the Grantee and the Company (or any
Subsidiary or Affiliate), if the Grantee’s employment with the Company and its
Subsidiaries and Affiliates terminates for any reason prior to the final
Scheduled Vesting Date, the unvested RSUs will automatically be forfeited and
cancelled by the Company upon such termination of employment, and no additional
RSU Shares will be delivered at any time, except as follows:

(a) Death or Disability. If the Grantee’s termination of employment is due to
the Grantee’s death or Disability, the unvested RSUs will vest as of the date of
such termination and be paid out to the Grantee (or his/her estate or guardian,
as the case may be) promptly after but not more than 60 days after the date of
the Grantee’s death or Disability. For purposes of this Agreement, “Disability”
has the meaning set forth in Section 409A(a)(2)(C) of Internal Revenue Code of
1986, as amended, as in effect on the relevant date (or, if none, will be
determined by the Committee in its sole discretion).

 

-2-



--------------------------------------------------------------------------------

(b) Retirement. If the Grantee’s termination of employment is by reason of
Retirement, a portion of the unvested RSUs will vest, such that effective as of
the date of such termination, the RSUs will be vested in respect of the
aggregate number of RSU Shares initially subject to this Award determined by
multiplying (i) the number of RSUs initially subject to this Award by (ii) the
greater of (A) one-third and (B) a fraction, the numerator of which is the
number of days that have elapsed from and including the Grant Date through the
effective date of the Grantee’s termination of employment, and the denominator
of which is 1,095 (the “Pro Rata Portion”). The number of RSU Shares equal to
the difference between the Pro Rata Portion of the RSUs and the number of RSU
Shares delivered prior to the Grantee’s termination of employment shall be paid
out to the Grantee promptly after but not more than 60 days after the date of
the Grantee’s Retirement. The remainder of the RSUs will be forfeited; provided
that if the Grantee has completed at least 10 years of continuous service with
the Company and its Subsidiaries and Affiliates (including service with any Man
Group plc entity before the Effective Date of the Plan) at the time of such
termination (or such shorter period of service as determined by the Committee),
the Committee in its sole discretion may provide that the unvested RSUs will
vest as of the effective date of the Grantee’s termination and be paid in
accordance with this Section 5(b). For purposes of this Agreement, “Retirement”
means a termination after age 60 in accordance with the retirement policies of
the Company (or, as applicable, one of its Subsidiaries or Affiliates).

(c) Voluntary Resignation with Consent. If the Grantee’s employment is
terminated by the Grantee for any reason (other than death, Disability or
Retirement), the unvested RSUs will be forfeited; provided that if such
termination is mutually agreed with the prior written consent of the Company,
the Committee in its sole discretion may provide that a portion of the unvested
RSUs will vest such that, effective as of the date of such termination, the RSUs
will be vested in respect of the aggregate number of RSU Shares equal to the Pro
Rata Portion (or such other amount that the Committee may determine) of the
RSUs. The number of RSU Shares equal to the difference between the Pro Rata
Portion of the RSUs and the number of RSU Shares delivered prior to the
Grantee’s termination of employment shall be paid out to the Grantee promptly
after but not more than 60 days after such date. The remainder of the unvested
RSUs will be forfeited.

(d) Redundancy. If the Grantee’s employment is terminated by the Company (or any
Subsidiary or Affiliate) for reasons of Redundancy (which for avoidance of doubt
does not include a termination for death, Disability, Retirement or Cause),
subject to the Grantee’s delivering to the Company and not revoking a general
release of all claims in such form and substance satisfactory to the Company
within 55 days following the date of such termination, a portion of the unvested
RSUs will vest such that, effective as of the date of the Grantee’s termination
of employment, the RSUs will be vested in respect of an aggregate number of RSU
Shares equal to the Pro Rata Portion (or such other amount that the Committee
may determine) of the RSUs. The number of RSU Shares equal to the difference
between the Pro Rata Portion of the RSUs and the number of RSU Shares delivered
prior to the Grantee’s termination of employment shall be paid out to the
Grantee

 

-3-



--------------------------------------------------------------------------------

promptly after but not more than 60 days after such date. The remainder of the
RSUs will be forfeited. For purposes of this Agreement, whether a termination of
the Grantee’s employment is for reasons of “Redundancy” will be determined by
the Committee in its sole discretion.

6. Change in Control. Notwithstanding any other provision of this Agreement or
the Plan:

(a) If this Award does not constitute “nonqualified deferred compensation”
subject to Section 409A, upon a Change in Control, all of the Grantee’s
outstanding unvested RSUs will vest and, subject to applicable law, the Shares
underlying the Grantee’s outstanding unvested RSUs (or cash equal to the Fair
Market Value thereof) will be delivered to the Grantee promptly after but not
more than 60 days after the date of the Change in Control.

(b) If this Award constitutes “nonqualified deferred compensation” subject to
Section 409A, upon a Change in Control that is a Qualified Change in Control,
all of the Grantee’s outstanding unvested RSUs will vest and, subject to
applicable law, the Shares underlying the Grantee’s outstanding unvested RSUs
(or cash equal to the Fair Market Value thereof) will be delivered to the
Grantee promptly after but not more than 60 days after the date of the Change in
Control.

(c) If this Award constitutes “nonqualified deferred compensation” subject to
Section 409A, upon a Change in Control that is not a Qualified Change in
Control, all of the Grantee’s outstanding unvested RSUs will vest and, subject
to applicable law, the Shares underlying the Grantee’s outstanding unvested RSUs
(or cash equal to the Fair Market Value thereof) will be delivered to the
Grantee on the respective Delivery Date(s) in accordance with Section 4. Any
cash payment pursuant to this Section 6(c) will be credited with interest from
the date of the Change in Control through the respective Delivery Date(s) at the
federal funds rate (as reported in the Wall Street Journal), compounded daily.

7. No Dividend Equivalents. The Grantee will not be entitled to receive
dividends equivalents in respect of the RSUs unless otherwise determined by the
Committee.

8. Tax Withholding. Prior to the issuance of the RSU Shares or as otherwise
required by any local laws, the Grantee will pay, or otherwise provide for to
the satisfaction of the Company, any applicable federal, state, local and
foreign withholding obligations of the Company. To the extent permitted by law,
the Grantee may provide for payment of withholding taxes by requesting that the
Company retain RSU Shares with a Fair Market Value (determined as of the
respective Delivery Date(s)) equal to the statutory minimum amount of taxes
required to be withheld. In such case, the Company will issue the net number of
RSU Shares to the Grantee by deducting the RSU Shares retained from the RSU
Shares issuable upon payment of the RSUs. If the Grantee fails to make such
payment or otherwise satisfy such obligations, the Company shall, to the extent
permitted by law, have the right (but not the obligation) to deduct from any
payment of any kind otherwise due to the Grantee (including RSU Shares
hereunder) any federal, state, local or foreign withholding obligations with
respect to the issuance of the RSU Shares.

 

-4-



--------------------------------------------------------------------------------

9. Issuance of RSU Shares. On or as promptly as is practicable after the
respective Delivery Date(s), the Company will issue the RSU Shares registered in
the name of the Grantee, the Grantee’s authorized assignee or the Grantee’s
legal representative, as applicable, and, upon request, will deliver
certificates representing the RSU Shares with the appropriate legends affixed
thereto. The Company may reasonably postpone the issuance of the RSU Shares
until it receives satisfactory proof that the issuance of such RSU Shares will
not violate any of the provisions of the Securities Act or the Exchange Act, any
rules or regulations of the Securities and Exchange Commission (“SEC”)
promulgated thereunder, or the requirements of applicable state or foreign law
relating to authorization, issuance or sale of securities, or until there has
been compliance with the provisions of such acts or rules; provided that the
delivery shall be made at the earliest date at which the Company reasonably
anticipates that it will not cause such violation. The Company may also
reasonably postpone the issuance of the RSU Shares in the event of the Grantee’s
death until it receives such evidence as the Committee deems necessary to
establish the validity of the issuance to the Grantee’s estate. Notwithstanding
the provisions of this Section 9, the Company will not act in a manner as to
cause the delivery of the RSU Shares to fail to be exempt from Section 409A or
to comply with the requirements of Section 409A. The Grantee understands that
the Company is under no obligation to register or qualify the RSU Shares with
the SEC, any state securities commission or any securities exchange to effect
such compliance.

10. Legends and Trading Policies.

(a) The Company may reasonably restrict the sale, transfer or other disposition
of the RSU Shares until it receives satisfactory proof that the disposition will
not violate any of the provisions of the Securities Act or the Exchange Act, any
rules or regulations of the SEC promulgated thereunder, or the requirements of
applicable state or foreign law relating to the sale, transfer or other
disposition of securities, or until there has been compliance with the
provisions of such acts or rules. The Company may affix to certificates
representing RSU Shares issued pursuant to this Agreement any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which the Grantee may be subject under a separate agreement with
the Company (or any Subsidiary or Affiliate)) and may advise the transfer agent
to place a stop order against any legended RSU Shares.

(b) To the extent applicable, the Grantee agrees that he or she will not sell,
transfer by any means or otherwise dispose of the RSU Shares acquired by him or
her except in accordance with the Company’s insider trading policy regarding the
sale and disposition of securities owned by employees of the Company (or any
Subsidiary or Affiliate).

11. Non-Transferability of RSUs. The RSUs may not be transferred in any manner
except by will or the laws of descent and distribution, and any attempt to
transfer the RSUs in violation of this Section 11 will be null and void.

12. Privileges of Share Ownership. The Grantee will not have any of the rights
of a shareholder of the Company with respect to any RSU Shares (and, for
avoidance of doubt, will not be deemed to own any RSU Shares for purposes of any
employment or similar agreement or otherwise) until the RSU Shares are issued to
the Grantee and no adjustment will be made for cash distributions in respect of
such RSU Shares for which the record date is prior to the date upon which such
Grantee will become the holder of record thereof.

 

-5-



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement (together with any Annex), the Plan and any
such other documents as may be executed in connection with the issuance of the
RSU Shares constitute the entire agreement and understanding of the Company and
the Grantee with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. In the event
of any conflict between the Plan and this Agreement, the provisions of this
Agreement shall govern. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Agreement; provided, that,
notwithstanding the foregoing, no such amendment shall materially impair the
Grantee’s rights under this Agreement without the Grantee’s consent (or the
consent of the Grantee’s estate, if such consent is obtained after the Grantee’s
death) or cause the delivery of the RSU Shares to fail to be exempt from
Section 409A or to comply with the requirements of Section 409A. Any amendment
of this Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

14. Employment Rights.

(a) No Obligation to Employ. Nothing in the Plan or this Agreement will confer
on the Grantee any right to continue to serve as an employee of, or to continue
in any other relationship with, the Company (or any Subsidiary or Affiliate), or
limit in any way the right of the Company (or any Subsidiary or Affiliate) to
terminate the Grantee’s employment or other relationship at any time, with or
without Cause.

(b) Discretion. The Grantee shall not be entitled, and by accepting the RSUs he
or she shall be deemed to have waived any possible entitlement, to any
compensation for any loss he or she may suffer as a result of the exercise, or
the failure to exercise, any of the discretions under the Plan, even if such
exercise (or failure to exercise) constitutes a breach of contract by the
Company (or any Subsidiary or Affiliate) or a breach of any other duty owed by
the Company (or any Subsidiary or Affiliate) or gives rise to any other claim
whatsoever.

(c) Compensation. If the Grantee shall cease to be employed by or hold office in
the Company (or any Subsidiary or Affiliate) for any reason whatsoever,
including as a result of being wrongfully or unfairly dismissed, he or she shall
not be entitled, and by accepting the RSUs he or she shall be deemed to have
waived any possible entitlement, to any sum or benefit to compensate him or her
for any consequential loss or curtailment of any right or benefit accrued or in
prospect under the Plan, and any such loss or curtailment shall not form part of
any claim for damages for breach of any contract of employment of or
compensation for unfair or wrongful dismissal or any other claim whatsoever.

(d) Claims. By accepting the RSUs the Grantee agrees that the waivers and
exclusions contained in Sections 14(a), 14(b), 14(c) and this Section 14(d)
apply in relation to any claim he or she may have against the Company or any
Subsidiary or any Affiliate which employs (or has employed) him or her and any
officer or employee thereof, as well as to the Company (if it is not the
employing entity) and its officers and employees. Such waivers and exclusions
are enforceable by those persons in their own right. The Plan may be terminated
or varied without the consent of those persons but not so as to limit or remove
the waivers or exclusions in respect of matters which had arisen before the date
of the termination or variation.

 

-6-



--------------------------------------------------------------------------------

15. Forfeiture upon Breach of Confidentiality, Noncompetition and
Nonsolicitation Restrictions. The Grantee agrees that cancellation of this
Agreement and forfeiture of all vested and unvested RSUs and RSU Shares
otherwise payable pursuant hereto will result if the Grantee breaches the
restrictive covenants set forth in any employment or similar agreement between
the Grantee and the Company (or any Subsidiary or Affiliate) or in any Annex to
this Agreement, the provisions of which are incorporated into this Agreement by
reference. Any RSU Shares forfeited in accordance with this Agreement will be
tendered to the Company for repurchase for nominal consideration to be
determined by the Committee in its sole discretion, and shall either be
cancelled by the Company or returned to the Company.

16. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement will be in writing and addressed to the Head of
Human Resources of the Company at its principal corporate offices in New York,
New York (United States of America). Any notice required to be given or
delivered to the Grantee will be in writing and addressed to the Grantee at the
address last on the records of the Company (or any Subsidiary or Affiliate). All
notices will be deemed to have been given or delivered upon: personal delivery;
three days after deposit in the United States mail by certified or registered
mail (return receipt requested); two business days after deposit with any return
receipt express international courier (prepaid); one business day after deposit
with any return receipt express United States courier (prepaid); or one business
day after transmission by confirmed facsimile (with a notice contemporaneously
given by another method specified in this Section 16).

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, all the provisions of the Plan and this Agreement will be
binding upon the Grantee and the Grantee’s heirs, executors, administrators,
legal representatives, successors and assigns.

18. Adjustments. In the event of any change in the outstanding Shares after the
Grant Date or any other event described in Section 5 of the Plan occurring after
the Grant Date, the Board or the Committee will make such equitable substitution
or adjustment (including cash payments) as provided for under Section 5 of the
Plan in order to preserve the value of this Award.

19. Binding Effect. Any action taken or decision made by the Committee arising
out of or in connection with the construction, administration, interpretation or
effect of this Agreement will lie within its sole and absolute discretion, as
the case may be, and will be final, conclusive and binding on the Grantee and
all persons claiming under or through the Grantee.

20. Section 409A/Delay in Payment. The Company intends that the RSUs shall not
constitute “nonqualified deferred compensation” subject to Section 409A and this
Agreement shall be interpreted, administered and construed consistent with such
intent; provided, however, that if the Grantee is or will become eligible to
terminate employment by reason of Retirement on or before the final Scheduled
Vesting Date, this Award shall constitute “nonqualified deferred compensation”
subject to Section 409A once the Grantee becomes eligible to terminate
employment by reason of Retirement and, in such case, this Agreement shall be
interpreted, administered and construed in a manner consistent with complying
with such provisions. To the extent required in order to avoid the imposition of

 

-7-



--------------------------------------------------------------------------------

any interest and additional tax under Section 409A, any payments or delivery of
RSU Shares payable as a result of the Grantee’s termination of employment with
the Company (or any Subsidiary or Affiliate), including, without limitation,
pursuant to Section 5(c), will be delayed until the first business day of the
seventh month following such termination of employment, or if earlier, the date
of the Grantee’s death, if the Grantee is deemed to be a “specified employee” as
defined in Section 409A and as determined by the Company. If, and only to the
extent that, this Award constitutes “deferred compensation” within the meaning
of Section 409A, any delivery of RSU Shares provided for in this Agreement in
connection with the Grantee’s termination of employment shall be made to the
Grantee only upon a “separation from service” (as such term is defined and used
in Section 409A). Each payment under the RSUs shall be treated as a separate
payment for purposes of Section 409A.

21. Data Privacy Consent. In order to administer the Plan and this Award, the
Company may process personal data about the Grantee. Such data may include, but
is not limited to, the information provided in this Agreement and any changes
thereto, other appropriate personal and financial data about the Grantee such as
the Grantee’s home address and telephone number, date of birth, social security
or other identification number, salary and other payroll information,
nationality, job title, directorships and/or Shares held in the Company, and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan and this Award. By accepting this grant, the
Grantee hereby gives explicit consent to the Company (a) to process any such
personal data and (b) to transfer any such personal data outside the country in
which the Grantee works or is employed, including, if the Grantee is a
non-United States resident, to the United States, to transferees who will
include the Company, its Subsidiaries and Affiliates, and to other persons who
are designated by the Company to administer the Grantee’s participation in the
Plan (including without limitation to any broker or other third party with whom
the RSU Shares acquired on payment of this Award may be deposited).

22. Arbitration/Choice of Forum.

(a) Any dispute, controversy or claim between the Company and the Grantee,
arising out of or relating to or concerning the Plan or this Agreement
(including any Annex), will be finally settled by arbitration in New York, New
York, United States of America (or, if the Grantee is a non-United States
resident, in London, England) before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) (or, if the Grantee is
a non-United States resident, the International Centre for Dispute Resolution)
in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by the Grantee must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
Section is subject to the provisions of Sections 22(b) and (c) below.

(b) THE COMPANY AND THE GRANTEE HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN OR THIS AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
SECTION 22(a) OF THIS AGREEMENT. This includes any suit, action or proceeding to
compel arbitration or to enforce an arbitration award. The Company and the
Grantee acknowledge that the

 

-8-



--------------------------------------------------------------------------------

forum designated by this Section 22(b) has a reasonable relation to the Plan,
this Agreement, and to the Grantee’s relationship with the Company.
Notwithstanding the foregoing, nothing herein will preclude the Company from
bringing any action or proceeding in any other court for the purpose of
enforcing the provisions of this Section 22.

(c) The agreement by the Grantee and the Company as to forum is independent of
the law that may be applied in the action, and the Grantee and the Company agree
to such forum even if the forum may under applicable law choose to apply
non-forum law. The Grantee and the Company hereby waive, to the fullest extent
permitted by applicable law, any objection which the Grantee or the Company now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 22(b). The
Grantee and the Company undertake not to commence any action, suit or proceeding
arising out of or relating to or concerning this Agreement in any forum other
than a forum described in this Section 22. The Grantee and the Company agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
will be conclusive and binding upon the Grantee and the Company.

(d) The Grantee irrevocably appoints the Secretary of the Company as the
Grantee’s agent for service of process in connection with any action, suit or
proceeding arising out of or relating to or concerning this Agreement which is
not arbitrated pursuant to the provisions of Section 22(a), who will promptly
advise the Grantee of any such service of process.

(e) The Grantee hereby agrees to keep confidential the existence of, and any
information concerning, a dispute described in this Section 22, except that the
Grantee may disclose information concerning such dispute to the arbitrator or
court that is considering such dispute or to the Grantee’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute), or as may be
required by law or legal process after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law). Nothing in this Agreement prohibits the Grantee from
providing truthful testimony concerning the Company (or any Subsidiary or
Affiliate) to governmental, regulatory or self-regulatory authorities.

(f) The Grantee recognizes and agrees that prior to the grant of this Award the
Grantee has no right to any benefits hereunder. Accordingly, in consideration of
the receipt of this Award, the Grantee expressly waives any right to contest the
amount of this Award, terms of this Agreement, or any determination, action or
omission hereunder or under the Plan made or taken in good faith by the
Committee, the Company or the Board, or any amendment to the Plan or this
Agreement (other than an amendment to which the Grantee’s consent is expressly
required by Section 13 or Section 14 of the Plan) and the Grantee expressly
waives any claim related in any way to this Award including any claim based on
any promissory estoppel or other theory in connection with this Award and the
Grantee’s employment with the Company (or any Subsidiary or Affiliate).

23. Electronic Delivery. The Company in its sole discretion may decide to
deliver any documents related to the Plan, the RSUs or future Awards that may be
awarded under the Plan by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic

 

-9-



--------------------------------------------------------------------------------

delivery, including by accessing such documents on a website, and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company. In
addition, the Company may choose to provide and deliver certain statutory and/or
bye-law materials or documents relating to the Plan in electronic form. The
Grantee hereby further consents to receive the Plan prospectus, the Company’s
annual report and proxy statement and other required documents in an electronic
format. The Grantee may at any time elect to receive paper copies of these
documents by contacting the Secretary of the Company with this request.

24. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA)
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

25. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original.

26. Acceptance. The vesting of this Award is contingent on the Grantee accepting
this Award and agreeing to its terms (including the forfeiture provisions set
forth in Section 15). If the Grantee does not sign in the signature block set
forth below and return an executed copy of this Agreement to the Head of Human
Resources of the Company at its principal corporate offices in New York, New
York (United States of America) (or, if the Grantee does not accept and agree to
the terms of this Award through an electronic grant notification system
maintained by or on behalf of the Company) on or before on or before —, 2009,
the RSUs will not vest and will automatically be forfeited and cancelled by the
Company.

[Remainder of the page intentionally left blank; signature page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of the date indicated below, effective as of the Grant Date.

 

MF GLOBAL LTD.

By:

 

 

Name:

 

Title:

 

Dated:

 

 

Accepted and Agreed:

 

[Name of Grantee] Dated:

 

-11-



--------------------------------------------------------------------------------

Annex